The Chancellor.
This case was submitted on the demurrer of the Planters’ Bank. It is said this is not a case where the court can exercise the jurisdiction of decreeing an invalid or void instrument to be delivered up. It may be laid down as a general rule, that where any description of writing, evidencing liability on the part of the maker, whether it be commercial paper, a specialty, or other form of legal obligation, has become extinguished or discharged, by subsequent events, as by payment or otherwise, so that the writing has be-comé functus officio, but where its existénce in an uncancelled state might subject the maker to vexatious litigation at a distance of time, when the evidence of such extinguishment or discharge may have been lost or so obscured as to render the party less able to repel the claim; in all these cases a court of equity will extend its preventive justice to call out of existence an instrument which ought not to be used or enforced, and where it is against conscience to permit the party holding it to retain it. Wynne v. Callander, 1 Rus. R. 293; Reed v. Bank of Newbury, 1 Paige R. 215; 7 Ves. 20, 21; 2 Story’s Eq. 10, 14.
There can be no distinction in principle between an instrument originally void and one which has become invalid or has been discharged by events subsequent to its execution. In either case the instrument would have no just and legal existence. The ground upon which the court interferes, being to prevent a fraudulent or improper use of the instrument, and to give security against unjust future litigation upon it. The same reason must apply with equal force to both cases. 2 Sto. Eq. 14.
The next ground of demurrer which I shall notice, is that which alleges the bill to be multifarious, there being a supposed misjoinder as to the defendants. Although a plaintiff in equity cannot demand by one bill several matters of different natures *76against several defendants, yet when one general right is claimed by the bill, although the defendants may have separate and distinct rights, a demurrer will not hold. Milf. Pl. 181, 182. Here the several notes which the complainant claims to have delivered up by reason of their having been paid, were all made by the complainant and others, and all payable to the Mississippi and Alabama Railroad Company. The defendants obtained the notes from that bank.
It is also alleged that a payment was made to the Mississippi and Alabama Railroad Company by Anderson, Avhich was intended equally for the satisfaction of all the notes. This statement of the case places it clearly within the rule above laid down.
The demurrer must be disallowed,